            Case 4:20-cv-04012-KAW Document 43-1 Filed 01/21/21 Page 1 of 2




 1   SARAH WILLIAMS
     Trial Attorney
 2   Consumer Protection Branch
     U.S. Department of Justice, Civil Division
 3   PO Box 386
     Washington, DC 20044-0386
 4   Telephone: 202-616-4269
     Fax: 202-514-8742
 5   sarah.williams@usdoj.gov

 6   Counsel for Defendants
 7                                UNITED STATES DISTRICT COURT FOR THE
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9
                                            OAKLAND DIVISION
10

11   AFRICAN AMERICAN TOBACCO CONTROL
     LEADERSHIP COUNCIL, ACTION ON                            Case No. 4:20-cv-4012-KAW
12   SMOKING AND HEALTH, AMERICAN
     MEDICAL ASSOCIATION, and NATIONAL
13
     MEDICAL ASSOCIATION,
14
                    Plaintiffs,                               DECLARATION OF SARAH WILLIAMS
15                                                            IN SUPPORT OF STIPULATION TO
             v.                                               EXTEND DEADLINES
16
     U.S. DEPARTMENT OF HEALTH AND
17   HUMAN SERVICE, ALEX M. AZAR II, in his
     official capacity as Secretary of the U.S.
18   Department of Health and Human Services; U.S.
19   FOOD AND DRUG ADMINISTRATION;
     STEPHEN HAHN, in his official capacity as
20   Commissioner of the U.S. Food and Drug
     Administration; CENTER FOR TOBACCO
21   PRODUCTS; MITCH ZELLER in his official
     capacity as the Center for Tobacco Products,
22   Director.
23
                    Defendants.
24

25
           I, Sarah Williams, declare and state as follows:
26

27

28
     Case 4:20-cv-04012-KAW Document 43-1 Filed 01/21/21 Page 2 of 2




 1   1. I am a Trial Attorney with the Consumer Protection Branch in the Civil Division of the

 2      United States Department of Justice, and counsel of record for the Defendants in the above-
 3
        captioned action.
 4
     2. On January 14, 2021, Plaintiffs submitted a “Supplement to the Citizen Petition: Prohibit
 5
        Menthol as a Characterizing Flavoring of Cigarettes and Cigarette Smoking.” A true and
 6
        exact copy of that supplement is Exhibit 1.
 7

 8   3. By January 14, 2021, FDA’s draft citizen petition response was in the final stages of agency

 9      review and clearance to meet FDA’s January 29, 2021 commitment.
10   4. FDA will not be able to review and consider Plaintiffs’ January 14, 2021 supplement, and
11
        revise its already-drafted citizen petition response in light of the January 14, 2021,
12
        supplement, by January 29, 2021.
13
     5. On January 15, 2021, I advised Plaintiffs’ counsel of the facts in Paragraphs 3 and 4, supra,
14

15      by email.

16   6. On January 19, 2021, the parties met and conferred by telephone with regard to this

17      requested extension, and agreed to stipulate.
18   7. Before Plaintiffs submitted their supplement to the citizen petition, the Court previously
19
        granted an extension of deadlines to account for FDA’s intended response by January 29,
20
        2021. See Dkt. 40. The Court also granted a previous deadline extension for the briefing
21
        schedule on Defendants’ motion to dismiss. See Dkt. 29.
22

23   Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is true and

24   correct. EXECUTED in Washington, D.C., on January 21, 2021.

25                                         /s/ Sarah Williams
                                           SARAH WILLIAMS
26
                                           Trial Attorney
27                                         Consumer Protection Branch, Civil Division
                                           United States Department of Justice
28
